NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 09-3179
                                    ___________

                                MAZEN FATHI SAID,
                                                             Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A074-304-372)
                 Immigration Judge: Honorable Roxanne Hladylowycz

                    _______________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                May 12, 2010
      Before: MCKEE, Chief Judge, HARDIMAN and COWEN, Circuit Judges


                             (Opinion Filed :June 9, 2010)

                                      _________

                                       OPINION
                                      _________

PER CURIAM

      Mazen Fathi Said petitions for review of the order of the Board of Immigration

Appeals (“BIA”) denying his motion to reopen. We will deny the petition.
                                              I.

       Said is an ethnic Palestinian Muslim and a citizen of Israel. The Government

charged him as removable for having been convicted of an aggravated felony, and Said

applied for statutory withholding of removal and relief under the Convention Against

Torture (he missed the deadline for applying for asylum). Among his claims was an

assertion that two of his brothers and one of his cousins had been imprisoned and tortured

for anti-Israeli activities and that the Israeli government would impute their political

opinions to him. The Immigration Judge denied Said’s application and ordered his

removal to Israel. The BIA dismissed his appeal, and we denied his petition for review.

See Said v. Att’y Gen., 312 Fed. Appx. 500 (3d Cir. 2009). In particular, we found no

basis to disturb the BIA’s conclusion that Said had not presented any evidence that the

Israeli government would impute his relatives’ opinions to him. See id. at 501-02.

       Shortly thereafter, Said filed a motion to reopen his proceeding on the basis of

changed country conditions—i.e., the February 2009 election of a “right wing” Israeli

government and increased violence toward ethnic Palestinian Muslims. Said supported

his motion with a personal affidavit, again describing his relatives’ mistreatment, and

some 150 pages of documentary evidence, including the 2008 Department of State

country report and various news articles regarding the elections, inflammatory statements

by an Israeli politician, and acts of violence against Palestinians generally. The BIA



                                              2
denied the motion by order issued June 29, 2009, and Said petitions for review.

                                              II.

       We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a

motion to reopen for abuse of discretion, and may disturb it only if it is “‘arbitrary,

irrational, or contrary to law.’” Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006)

(citation omitted). We perceive no abuse of discretion here.

       The BIA denied Said’s motion to reopen as untimely. Motions to reopen generally

must be filed within 90 days of the final administrative order of removal. See 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). There is an exception for motions to reopen

on the grounds of changed country conditions that are based on evidence that is “material

and was not available and would not have been discovered or presented at the previous

proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

       Said attempted to qualify for this exception by presenting evidence of changed

conditions in Israel. The BIA, however, concluded that Said’s new evidence is not

“material,” which we have recognized is an adequate ground on which to deny a motion

to reopen. See Filja, 447 F.3d at 255. As the BIA explained, Said presented no evidence

that “relates to him or his personal circumstances,” and presented no evidence likely to

change the outcome of his case. The BIA further noted that it previously had considered

information concerning Said’s relatives.

       Said challenges the BIA’s ruling on two primary grounds. First, he argues that the



                                              3
BIA abused its discretion in concluding that his new evidence is not material. In

particular, he argues that the BIA failed to consider his claims in light of his new

evidence, which is material because it makes it more likely that the Israeli government

will mistreat him as it has his relatives. We see no basis to disturb the BIA’s ruling. Said

does not identify any evidence of record that bears on the likelihood that he personally

will be persecuted or tortured if returned to Israel. In particular, he points to no evidence

of record suggesting that the new Israeli regime is more likely to impute his relatives’

political opinion to him, and we have located none. Moreover, the BIA necessarily

considered that possibility by concluding that Said’s new evidence likely would not

change the outcome of his case.

       Second, Said argues that the BIA abused its discretion by failing specifically to

address the majority of his evidence. As the Government argues, however, the BIA need

only “show that it has reviewed the record and grasped the movant’s claims” and include

detail “‘sufficient to enable a reviewing court to perceive that it has heard and thought

and not merely reacted.’” Filja, 447 F.3d at 256 (citation omitted). In this case, the

BIA’s order is on the cursory side, but it accurately characterizes the nature of Said’s

evidence as a whole and shows that the BIA grasped and addressed his claims. Said does

not specify which evidence he believes the BIA should specifically have addressed or

how it supports those claims. Cf. Zheng v. Att’y Gen., 549 F.3d 260, 268 (3d Cir. 2008)

(remanding where BIA failed to consider voluminous evidence “‘that materially bears on



                                              4
[the movant’s] claim’”) (citation omitted).

       Accordingly, we cannot say that the BIA abused its discretion in denying Said’s

motion as untimely, and we will deny his petition for review.1




  1
    Although the BIA expressly denied Said’s motion as untimely, it also concluded that
Said had failed to make out a prima facie case for withholding of removal or relief under
Convention Against Torture. Said challenges that conclusion on review as well. We
need not address that issue, however, because the BIA’s denial of the motion as untimely
is an adequate ground for denial regardless of whether Said made out a prima facie case.
See Filja, 447 F.3d at 255.

                                              5